Name: 87/474/EEC: Council Decision of 17 September 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola
 Type: Decision
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: 1987-09-19

 Avis juridique important|31987D047487/474/EEC: Council Decision of 17 September 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola Official Journal L 268 , 19/09/1987 P. 0064 - 0064 Finnish special edition: Chapter 11 Volume 13 P. 0027 Swedish special edition: Chapter 11 Volume 13 P. 0027 *****COUNCIL DECISION of 17 September 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (87/474/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 167 (3) thereof, Having regard to the proposal from the Commission, Whereas on 30 April 1987 the Community and the People's Republic of Angola negotiated and initialled an Agreement concerning fishing off Angola which guarantees fishing opportunities for fishermen of the enlarged Community in the waters over which Angola has sovereignty or jurisdiction; Whereas, in order to maintain without interruption the fishing activities of the vessels of the enlarged Community, the two parties also initialled on 30 April 1987 an Agreement in the form of an Exchange of Letters providing for the provisional implementation of the Agreement from 3 May 1987; whereas the Exchange of Letters should be approved as soon as possible pending the conclusion of the Agreement on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional implementation of the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and the Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 17 September 1987. For the Council The President K. E. TYGESEN